          Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


ANTHONY DEMONE PAMPHILLE,                                                            2:21-cv-00482 WJ/LF

                   Plaintiff,

v.

THE CITY OF ALAMOGORDO, HECTOR BALDERAS,
ATTORNEY GENERAL OF NEW MEXICO,
BRIAN FITZGERALD, CHIEF DEPUTY GENERAL COUNSEL,
MICHELLE L. GRAHAM, JANICE SMOTHERMAN,
DAREN MEDINA, JONATHAN MILLER, JAN WIMBERLY,
MARIO TORRES, OTERO COUNTY DETENTION
CENTER CAPTAIN, AND
OTERO COUNTY DETENTION CENTER
CORRECTIONAL SERVICE DIRECTOR,

                   Defendants.


       DEFENDANT JOHN DOE 3 OTERO COUNTY CORRECTIONAL SERVICE
      DIRECTOR AND JOHN DOE 4 THE OTERO COUNTY DETENTION CENTER
     CAPTAIN MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                           [Doc. 1-1 pgs. 32-7-47]
         John Doe 3 Otero County Detention Center Correctional Service Director in her official

and individual capacity and John Doe 4 the Otero County Detention Center Captain in her official

and individual capacity (“the County Defendants1”), by counsel MYNATT MARTÍNEZ

SPRINGER P.C. (Damian L. Martínez), submit this Motion to Dismiss Plaintiff’s First Amended



1
  During the time frame Plaintiff asserts his claims, the Detention Services Correctional Director was Caroline Barela.
Also, during this time period, the Detention Center Captain was Nina Sisler. Regarding the official capacity claims,
those claims are against Otero County. See Brown v. Montoya, 662 F.3d 1152, 1164, n. 8 (10th Cir. 2011) (“[A] suit
against a state official in his or her official capacity is not a suit against the official but rather is a suit against the
official’s office.”) (quoting Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989), Hinton v. City of Elwood,
Kan., 997 F.2d 774, 783 (10th Cir. 1993) (“Since a judgment against a public servant in his or her official capacity
imposes liability on the entity he or she represents … an official capacity suit is simply another way of pleading an
action against that entity.”)).
        Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 2 of 10




Complaint [Doc. 1-1 pgs. 32-47] under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Pursuant to D.N.M. LR-Civ 7.1(a), undersigned counsel did not determine whether the motion is

opposed because this is an inmate case and Plaintiff is proceeding pro se. Counsel for Michelle L.

Graham, Patricia G. Williams was contacted and does not oppose the relief sought. Jonathan Miller

Esq. representing himself pro se, was contacted and does not oppose the relief sought.

                                     I. INTRODUCTION

       Plaintiff Anthony Demone Pamphille filed his Original Complaint on March 23, 2021

[Doc. 1-1 pgs. 1-19] in New Mexico’s First Judicial District Court. The Original Complaint

asserted claims against not only the Otero County Defendants but also against the City of

Alamogordo, Daren Medina, Janice Smotherman, The Chief of Alamogordo Police Department,

the Deputy Chief of Alamogordo Police Department, Jan Wimberly, Michelle L. Graham. Mario

Torres, and Jonathan Miller. The Original Complaint asserts claims against all of the named

defendants for violations under the New Mexico Tort Claims Act as well as Violations of

Plaintiff’s Constitutional Rights under the First, Second, Fifth, Sixth, Eighth, and Fourteenth

Amendments of the United States Constitution.

       On April 27, 2021, Plaintiff filed his First Amended Complaint [Doc. 1-1 pgs. 32-47]. The

First Amended Complaint added Hector Balderas as the Attorney General of New Mexico and

Brian Fitzgerald as the Chief Deputy General Counsel as Defendant’s. [Doc 1-1 pg. 32]. The

County Defendants waived service on May 25, 2021, and on May 26, 2021 the Otero County

Defendants removed this matter to the United States District Court for the District of New Mexico.

[Doc. 1].




                                                                                      Page 2 of 10
          Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 3 of 10




        Plaintiff’s First Amended Complaint does not enumerate any causes of actions against

specific defendants. The Amended Complaint claims that through some alleged conspiracy the

Defendants as a whole and under the color of law violated Plaintiff’s clearly established rights

which ultimately led to his wrongful conviction and false imprisonment. [Doc. 1-1 pgs. 42-47, ¶¶

4, 5,7, 8, and 9]. These claims allege that actions of various entities and individuals in concert

violated Plaintiff’s procedural and substantive due process rights under the First, Second, Fifth,

Sixth, Eighth, and Fourteenth Amendments to the United States Constitution. The Amended

complaint further claims violations of the New Mexico Tort Claims Act (“NMTCA”), N.M. Stat.

Ann. 1978, Section 41-4-1 et seq. [Doc. 1-1 pg. 32].

        Plaintiff’s First Amended Complaint must be dismissed under Fed. R. Civ. P. 12(b)(6).

First, all of Plaintiff’s alleged claims fail to allege any facts that would describe what acts each

Defendant took leading to Plaintiff’s alleged injuries. Simply under established law the Plaintiff

has failed to state a plausible claim on which relief can be granted. Second, although pro se

pleadings are construed liberally, Plaintiff’s suit must be dismissed because resolution in his favor,

would necessarily imply the invalidity of Plaintiff’s conviction.

                      II. ADDITIONAL FACTS RELEVANT TO MOTION2



2
  The County Defendants respectfully requests that the Court take judicial notice of Exhibits 1, State of New Mexico
v. Anthony Pamphille, No. D-1215-CR-2017-00170 (12th Jud. Dist. Ct. Jan. 24, 2018), Case Information Cover Sheet;
Exhibit 2, State of New Mexico v. Anthony Pamphille, No. D-1215-CR-2017-00170 (12th Jud. Dist. Ct. Jan. 24, 2018),
Verdicts of Jury Counts 1, 2, and 3; and Exhibit 3, State of New Mexico v. Anthony Pamphille, No. A-1-CA-37226
(N.M. Ct. App. Aug. 27, 2020),Opinion Affirming Conviction, pursuant to Federal Rules of Evidence 201.

Fed. R. Civ. P. 12(b)(6) allows the Court to “consider the complaint in its entirety, as well as other sources courts
ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular documents incorporated into the
complaint by reference, and matters which a court may take judicial notice.” Swabb v. Zagg, Inc,. 797 F.3d 1194, 1201
(10th Cir. 2015) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)); see Grynberg v.
Koch Gateway Pipeline Co., 390 F.3d 1276, 1278 n.1 (10th Cir. 2004) (Facts subject to judicial notice do not convert
a motion brought under Rule 12(b)(6) into a motion for summary judgment.).


                                                                                                       Page 3 of 10
          Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 4 of 10




    1. On January 24, 2018, at the close of a jury trial the Plaintiff was convicted of arson,

         breaking and entering, and violating an order of protection. Ex. 1, 2, and 3 pg. 7, lns. 11-

         12.

    2. On August 27, 2020 the New Mexico Court of Appeals affirmed the convictions. Ex. 3,

         pg. 26, ln. 13.

                                               III. ARGUMENT 3

    A. Legal Standard

         Federal Rule of Civil Procedure 12(b)(6) enables courts to dismiss a complaint for “failure

to state a claim upon which relief can be granted.” When a party moves to dismiss claims under

Rule 12(b)(6), the court’s function is not to weigh potential evidence, but to determine whether

the complaint alone is sufficient to assert a claim for which relief may be granted. See Dubbs v.

Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003).

         To survive a motion to dismiss, the complaint must contain allegations of fact that, when

taken as true, “state a claim of relief that is plausible on its face.” Kansas Pen Gaming, LLC v.

Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554,

570 (2007)). In construing a complaint, the court accepts as true only well-pleaded factual

allegations, not legal conclusions. Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009)).

Additionally, the court must accept as true the complaint’s factual allegations and view them in

the light most favorable to the nonmoving party. Sutton v. Utah State Sch. for the Deaf & Blind,

173 F.3d 126, 1236 (10th Cir. 1999).




3
 The County Defendants also recognize that under Section 1915(e) of Title 28 the Court can dismiss a pro se
prisoner complaint that “fails to state a claim on which relief can be granted.” See 28 U.S.C. 1915(e)(2)(B)(ii).

                                                                                                         Page 4 of 10
         Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 5 of 10




        Further, the plaintiff must provide particular factual accusations to support his claims. See

Kansas Pen Gaming, LLC, 656 F.3d at 1214. Indeed, assertions without additional factual support

will not overcome a motion to dismiss. See Iqbal, 556 U.S. at 678. Similarly, speculative

complaints that do not state plausible claims will not defeat a motion to dismiss under Rule

12(b)(6). See Kansas Pen Gaming, LLC, 656 F.3d at 1215. At a minimum, Plaintiffs must “nudge

their claims across the line from conceivable to plausible” to survive a motion to dismiss and “the

mere metaphysical possibility that some plaintiff could prove some set of facts in support of the

pleaded claims is insufficient; the complaint must give the court reason to believe that this plaintiff

has a reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk,

LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (citing Iqbal, 550 U.S. at 570). In a civil

rights case, a plaintiff must specifically allege facts establishing a particular defendant’s role in

violating their civil rights.

        As the Tenth Circuit explained in Robbins v. Oklahoma:

            In § 1983 cases, defendants often include the government agency and a number
            of government actors sued in their individual capacities. Therefore, it is
            particularly important in such circumstances that the complaint make clear
            exactly who is alleged to have done what to whom, to provide each individual
            with fair notice as to the basis of the claims against him or her, as distinguished
            from collective allegations against the state.

Robbins v. Oklahoma, 519 F.3d 1242, 1249–1250 (10th Cir. 2008) (emphasis in original). To be

sure, the Supreme Court of the United States has held that, in all civil cases, claims which do not

specify a specific time, place or person and consist of merely conclusory allegations leave

defendants seeking to respond with “little idea of where to begin.” Iqbal, 550 U.S. at 564, n. 10;

Robbins, 519 F.3d at 1247.

        Finally, pro se “pleadings are to be construed liberally and held to a less stringent standard

than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).


                                                                                          Page 5 of 10
        Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 6 of 10




However, a pro se party’s pleadings are nonetheless judged by the same legal standards that apply

to all litigants and a po se party must follow the applicable rules of court. Ogden v. San Juan

County, 32 F.3d 452, 455 (10th Cir. 1994)

   B. Plaintiff’s First Amended Complaint must be dismissed because it fails to state a claim
      under Rule 12(b)(6) by not specifying the Defendants’ actions or how they plausibly
      violated Plaintiff’s Federal Constitutional Rights or violated the New Mexico Tort
      Claim Act. Thus, it fails to properly notify the Defendants of the Claims made against
      each or whether qualified immunity is available to them.

       Plaintiff’s pro se First Amended Complaint asserts constitutional claims against the County

Defendants. Those claims are brought pursuant to the First, Second, Fifth, Sixth, Eighth, and

Fourteenth Amendment of the United States Constitution. [Doc. 1-1, pg. 32]. While the Plaintiff

does not cite to 42 U.S.C. §1983, the only logical interpretation of Plaintiff’s Complaint is to

construe his allegations as asserting civil rights claims under Section 1983. As the court knows,

Section1983 is the exclusive vehicle to bring constitutional violations against individuals acting

under the color of law. See Baker v. McCollin, 443 U.S. 137, 144, n. 3, 99 S. Ct. 2689, 61 L. Ed.

2d 433 (1979); Albright v. Oliver, 510 U.S. 266, 271, 114 S. Ct. 807, 127 L. Ed. 2d

114(1994)(Section 1983 creates no substantive rights; rather it is the means through which a

Plaintiff may seek redress for deprivations of civil rights established under the Constitution).

Indeed, §1983 provides:

       Every person who, under the color of any statute, ordinance, regulation, custom, or
       usage of any state…subject or causes to be subjected, any citizen of the United
       States…to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action…

42 U.S.C §1983. In a case brought under Section 1983, a Plaintiff must assert actions by

government officials acting under the law that resulted in a deprivation of the rights secured under

the United State Constitution. 42 U.S.C §1983; West v. Adkins, 47 U.S. 42, 48, 108 S. Ct. 2250,

101 L. Ed. 2d 40 (1988). Importantly, there must be connections between the official conduct and

                                                                                        Page 6 of 10
         Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 7 of 10




the violation of a constitutional right. Conduct that is not connected to a constitutional violation is

not actionable under 42 U.S.C. §1983. See Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006).

       Because Plaintiff brings a civil rights claim against the County Defendants, he is required

to plead that each County Defendant, through their own actions, violated Plaintiff’s constitutional

rights. Iqbal, 556 U.S. 676. Plaintiff must allege some personal involvement by each one of the

County Defendants and the alleged constitutional violation to prevail in his §1983 claim. Fogarty

v. Gallegos, 543 F.3d 1147, 1162 (10th Cir. 2008). And, as the Tenth Circuit has pointed out in

Robbins, in a Section 1983 action, it is particularly important that a Plaintiff’s complaint “make

clear exactly who is alleged to have done what to whom, to provide each individual notice as to

the basis of the claim against him or her.” Robbins, 519 F.3d at 1249-50.

       Plaintiff’s First Amended Complaint makes vague allegations regarding the individual

Defendants and lumps all Defendants together in describing unclear actions that allegedly amount

to violations of Plaintiff’s Constitutional rights. [Doc. 1-1 pg. 42-47 ¶¶ ,5, 6, 8, 9]. Rather than

pointing each defendant to the plausible activity he or she took, the First Amended Complaint

refers generally to “Defendants” without indicating who is responsible for the actions. Indeed,

with respect to the County Defendants, they are only ever referenced in the Complaint’s caption

and in paragraph 20 of the body of Plaintiff’s Complaint. [Doc. 1-1 pg. 41, ¶ 20]. Even then the

reference asserts that the County Defendant’s failed to respond to a subpoena. Id. Simply, as plead,

County Defendants Doe 3 and 4 are left to wonder where to even begin in defending this case. For

that reason, Plaintiff’s First Amended Complaint against the Otero County Defendants must be

dismissed.

       To the extent that the Plaintiff may be trying to proceed against Otero County, the United

States Supreme Court in Monell v. Dep’t Soc. Servs., 436 U.S. 658, 694, 98, S. Ct. 2018, 56 L. Ed.



                                                                                          Page 7 of 10
         Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 8 of 10




2d 611(1978), made clear that “a local government may not be sued under Section 1983 for an

injury inflicted solely by its employees or agents.” Id. at 694. To be sure, a government entity may

only be liable where a policy or custom of that particular government entity causes the

constitutional harm. Id at 694; Waller v. City & Cty. of Denver 932 F.3d 1277, 1283 (10th Cir.

2019). And while Plaintiff does not name Otero County as a defendant, the claims against Doe 3

and 4 in their official capacity are clearly claims against the County itself. See Brown v. Montoya,

662 F.3d 1152, 1164, n. 8 (10th Cir. 2011) (“[A] suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit against the official’s office.”) (quoting

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989), Hinton v. City of Elwood, Kan., 997

F.2d 774, 783 (10th Cir. 1993) (“Since a judgment against a public servant in his or her official

capacity imposes liability on the entity he or she represents … an official capacity suit is simply

another way of pleading an action against that entity.”)). Plaintiff’s First Amended Complaint fails

to even assert a Monell claim as plead and should be dismissed.

    C. Plaintiff’s First Amended Complaint should also be dismissed because resolution in
       Plaintiff’s favor would imply that his conviction is invalid.

        Even assuming Plaintiff’s First Amended Complaint articulates plausible claims for relief,

the Court must nonetheless dismiss the Complaint because the relief sought is barred by Heck v.

Humphrey, 512 U.S. 477, 487, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994). In Heck, the Supreme

Court held that federal courts must dismiss Section 1983 claims, that if resolved in Plaintiff’s favor

would necessarily imply the invalidity of his conviction. Id. at 487. Accordingly, when a prisoner

seeks relief under Section 1983, the Court is required to consider whether a judgement in the

prisoner’s favor, would imply the invalidity of his conviction or sentence. Id. If the invalidity of

the conviction is implied, the Complaint must be dismissed unless the prisoner can show that the

conviction or sentence was invalidated. Id.

                                                                                             Page 8 of 10
        Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 9 of 10




       Throughout Plaintiff’s First Amended Complaint, he asserts that the Defendants’

conspiracies caused his wrongful conviction and false imprisonment. [Doc. 1-1 pgs. 42-47, ¶¶ 4,

5, 7, 8, and 9]. However, Plaintiff cannot show that his conviction was overturned. Indeed, as

established in Exhibit 3, the New Mexico Court of Appeals affirmed Plaintiff’s conviction for

Arson, Breaking and Entering, and Violating an Order of Protection. See Ex. 3 pg. 26, ln. 13. Thus,

because Plaintiff cannot show the invalidation of his conviction, his First Amended Complaint

must also be dismissed.

                                      IV. CONCLUSION

       For the aforementioned reasons, the Otero County Defendants respectfully request that

Plaintiff’s First Amended Complaint [Doc. 1-1 Pgs. 32-47] be dismissed under Rule 12b(6).



                                                     Respectfully submitted,

                                                     MYNATT MARTÍNEZ SPRINGER P.C.




                                                     DAMIAN L. MARTÍNEZ
                                                     New Mexico Bar No. 14678
                                                     P.O. Box 2699
                                                     Las Cruces, New Mexico 88004-2699
                                                     (575) 524-8812
                                                     dlm@mmslawpc.com
                                                     Attorneys for Defendants OCDC




                                                                                       Page 9 of 10
       Case 2:21-cv-00482-WJ-LF Document 5 Filed 06/02/21 Page 10 of 10




                                CERTIFICATE OF SERVICE


        I certify that on the 2nd day of June 2021, a copy of the foregoing pleading was served on
the following via email and CM/ECF:

 Patricia G. Williams                             CROTALUS LAW LLC
 Attorney for Michelle L. Graham                  Jonathan C. Miller
 P.O. Box 1308                                    120 Granite Ave NW
 Albuquerque, New Mexico 87103-1308               Albuquerque, NM 87102
 pwilliams@wwwlaw.us                              jon@rattlesnakelaw.com


       Plaintiff will be served via first class mail on June 3, 2021. A separate Certificate of
Service will be filed at that time.




                                                    DAMIAN L. MARTÍNEZ




                                                                                     Page 10 of 10
